Citation Nr: 1033704	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-06 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain with degenerative disc disease (low back 
disability).

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Bridgid Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 
1971, including combat service in the Republic of Vietnam, and 
his decorations include the Purple Heart Medal.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for PTSD, evaluated 
as 10 percent disabling, effective June 28, 2006, and increased 
the evaluation for the Veteran's low back disability to 10 
percent, effective June 28, 2006.  In a February 2008 rating 
decision, the Veteran's evaluation for PTSD was increased to 30 
percent disabling, effective June 28, 2006.  

Additionally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 
(2009), a claim for a TDIU is considered part and parcel of an 
increased-rating claim when the issue of unemployability is 
raised by the record.  In this case, the issue of unemployability 
is raised by the record.  The record indicates that the Veteran 
sold his business in August 2006 and has been unemployed since.  
In a September 2006 letter, he stated that he was no longer able 
to work, and the Veteran's unemployability due to his low back 
disability is noted in the December 2009 VA spine and VA 
psychiatric examination reports.  Therefore, pursuant to Rice, 
the Board has acknowledged the Veteran's TDIU claim on the title 
page.

In May 2009, the Board remanded this case for further 
development.  

The Veteran's TDIU claim is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's PTSD are characterized by nightmares, chronic 
sleep impairment, depression, and anxiety which resulted in 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).

2.  The evidence shows that, when pain is considered, the 
Veteran's low back flexion is limited to 50 to 55 degrees.  

3.  The evidence shows that the Veteran's low back disability is 
productive of neurologic impairment of the left lower extremity 
that results in disability analogous to mild incomplete paralysis 
of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for an evaluation in excess of 20 percent for 
low back disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10 (2009), and 4.71a, 
Diagnostic Code 5235-5243 (2009).

3.  The criteria for a separate 10 percent evaluation for left-
sided mild incomplete paralysis of the sciatic nerve have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  These notice requirements 
apply to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
if VCAA notice is provided after the initial decision, such a 
timing error can be cured by a subsequent content-complying 
notice and readjudication of the claim, as in a Statement of the 
Case (SOC) or Supplemental Statement of the Case (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In July 2006, the Veteran received a notice letter, which 
notified him of what information and evidence was needed to 
substantiate his claims, the information and evidence must be 
submitted by the claimant, and what information and evidence 
would be obtained by VA, and how disability ratings and effective 
dates were assigned.

The May 2009 Board remand instructed the RO to notify the Veteran 
that the personal statements he referred to in his substantive 
appeal were not contained in the claims folder; to obtain VA 
treatment records for the Veteran's PTSD and lumbar spine 
disability dated since October 2007; to schedule a VA psychiatric 
examination; and to schedule a VA medical examination of the 
Veteran's lumbar spine.  In compliance with the Board's May 2009 
remand, the RO sent the Veteran a June 2009 letter that noted, 
"The written personal statements that you referred [to] in you 
substantive appeal as submitted for review and consideration are 
not contained in the claims file, please submit this 
information."  No additional lay evidence has been submitted in 
response to that letter.  The RO associated the Veteran's VA 
treatment records from October 2007 to March 2010 for PTSD, and 
from September 2009 to December 2009 for spine disability with 
the record.  The RO scheduled the Veteran for a VA spine 
examination and a VA PTSD examination in December 2009.  The 
results of these examinations include detailed accounts of all 
symptomatology found to be present.  The Veteran was then issued 
a SSOC in June 2010.  Thus VA has complied with the May 2009 
remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the duty to assist, the Board is not aware of the 
existence of additional relevant evidence in connection with the 
Veteran's claims that VA has not sought.  Service treatment 
records, VA treatment records, VA medical examination results, 
and statements of the Veteran and his representative have been 
associated with the record.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence that might be relevant to the 
issues on appeal, and that VA has satisfied the duty to assist.

PTSD Claim

As stated in the introduction, the Veteran was service connected 
for PTSD in a January 2007 rating decision, evaluated as 10 
percent disabling, effective June 28, 2006, under 38 C.F.R. 
§ 4.130, DC 9411.  

In order to meet the requirements of a 50 percent evaluation, the 
evidence must show that the Veteran's psychiatric condition is 
characterized by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9411.

VA treatment records from December 2001 note that the Veteran was 
casually dressed, rumpled, and tired looking.  He responded and 
engaged easily and with good humor.  His mood was "so-so"; his 
affect was dysphoric, but full range and appropriate.  He denied 
suicidal and homicidal ideation, but acknowledged thoughts in the 
distant past.  His appetite was good.  His sleep was poor.  There 
was no formal thought disorder and he was completely within 
normal limits cognitively.  He had problems with nightmares and 
insomnia.

VA treatment records from April 2004 show that the Veteran 
reported nightmares and problems with people.  No psychomotor 
abnormalities were noted.  No abnormalities of thought process or 
abnormalities of thought content were noted.  He had good eye 
contact.  He was oriented times four.  His memory was good.  He 
denied suicidal and homicidal ideation and intent.  He denied 
hallucination.  He reported nightmares of Vietnam.  His mood was 
okay.  His affect was euthymic.  With regard to his insight, the 
psychiatrist noted that the Veteran understood problems and was 
able to verbalize possible solutions.  With regard to his 
judgment, the psychiatrist noted that the Veteran was able to 
understand the treatment plan and able to make informed 
decisions.  While a Veteran's rating on the Global Assessment of 
Functioning (GAF) scale is not dispositive, the Board notes that 
the examiner assigned the Veteran a GAF score of 75, which 
indicates that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors; not more than 
slight impairment in social, occupational, or school functioning.  
Diagnostic and Statistical Manual for Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM- IV).

VA treatment records from September 2004 note that the Veteran 
was alert and oriented times three.  His mood was dysphoric and 
his affect was congruent.  His thought processes were organized.  
He denied suicidal and homicidal ideation, delusions, and 
hallucination.  His judgment and insight were intact.  The 
Veteran's assigned GAF score dropped to 65, which indicates some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, has 
some meaningful interpersonal relationships.  DSM- IV.

VA treatment records from January 2005 note that the Veteran 
reported periodic night sweats and nightmares as well as 
psychogenic amnesia.  He was alert and oriented times three.  His 
mood was euthymic and his affect was congruent.  His thought 
process was organized.  He denied delusions, hallucinations, and 
suicidal and homicidal ideations.  His judgment and insight were 
intact.  His GAF score was 70, which is in the same range as the 
previous score of 65.  See DSM-IV.  

VA treatment records from May 2005 note that the Veteran could 
hardly stand people and had been feeling worse since his shrimp 
boat sank during a hurricane.  He was alert and oriented times 
three.  His mood was dysphoric and his affect was congruent.  
His thought process was organized.  He denied delusions, 
hallucinations, and suicidal and homicidal ideations.  His 
judgment and insight were intact.  His GAF score was 60, which 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  See DSM-IV.  

VA treatment records from November 2005 noted recent 
irritability, anger problems, and aggressive impulses.  He 
complained of nightmares.  He was alert and oriented times three.  
His mood was anxious and his affect was congruent.  His thought 
process was organized.  He denied delusions, hallucinations, and 
suicidal and homicidal ideations.  His judgment and insight were 
intact.  His GAF score was 55.  See DSM-IV.  VA treatment records 
from February 2006 noted similar symptoms and his GAF score 
remained 55.  See Id.

VA treatment records from May 2006 show complaints of anxiety, 
low mood, insomnia, nightmares, irritability and agitation.  He 
was neatly groomed, alert, and oriented times three.  His mood 
was "pretty good, I guess" and his affect was somewhat sad.  
His behavior was appropriate.  His speech was normal.  His 
thought process was logical.  His judgment and insight were 
intact.  His GAF score was 60, which indicates moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  See DSM-IV.  

VA treatment records from September 2006 note that he complained 
of daily nightmares and night sweats.  While awake he suppressed 
thoughts about Vietnam.  New reports about Iraq caused him to cry 
uncontrollably.  He was alert and oriented times three.  His mood 
was euthymic; his affect was blunted.  His thought process was 
organized.  He denied delusions, hallucination, and suicidal or 
homicidal ideations.  His judgment and insight were intact.  His 
GAF score remained 60.  See DSM-IV.  

In his September 2006 statement, the Veteran described symptoms 
including nightmares and social avoidance (e.g., he and his wife 
moved to a rural area to avoid people).

In October 2006, the Veteran underwent a VA examination.  The 
Veteran complained of depression.  He was clean, neatly groomed, 
and appropriately dressed.  His speech was spontaneous, clear, 
and coherent.  He was cooperative, friendly and attentive.  His 
mood was good.  His attention was intact.  He was oriented to 
person, time, and place.  The examiner noted not abnormal though 
processes or content.  The Veteran reported no delusions, 
hallucination, suicidal thoughts, or homicidal thoughts.  His 
memory was normal.  With regard to the Veteran's insight, the 
examiner noted that he partially understood that he had a 
problem.  With regard to judgment, the Veteran understood the 
outcome of behavior.  He did not exhibit inappropriate behavior.  
He did not have obsessive or ritualistic behavior.  He does not 
have panic attacks.  His impulse control was fair.  He had no 
episodes of violence.  His sleep was impaired in that he only got 
six hours of sleep per night with the help of medication and he 
woke up approximately four times a night to use the restroom.  He 
was able to maintain minimum personal hygiene and had no problems 
with activities of daily living.  The examiner also noted the 
symptoms of intrusive memories, nightmares, detachment, 
restricted range of affect, sleep difficulties, and 
hypervigilance.  As to the effects of the Veteran's PTSD on his 
occupational and social function, the examiner found that the 
Veteran had mild and transient symptoms that decreased his work 
efficiency and his ability to perform occupational tasks only 
during periods of significant stress, specifically his symptom of 
depression.  The examiner assigned the Veteran a GAF score of 65.  
See DSM- IV.  The examiner notes that the Veteran had a strong 
marriage, positive relationships with his children and several 
friends and that his PTSD did not render him unemployable.

VA treatment records from December 2006 reflect that the Veteran 
has flare-ups of his PTSD symptoms and had been having unprovoked 
crying spells in the evenings.  He was alert and oriented times 
three.  His mood was euthymic, his affect was blunted.  His 
thought process was organized.  He denied delusions, 
hallucination, and suicidal or homicidal ideations.  His judgment 
and insight were intact.  His GAF score was 60, which indicates 
moderate symptoms or moderate difficulty in social, occupational, 
or school functioning.  See DSM-IV.

VA treatment records from March 2007 note that the Veteran had 
been depressed episodically with nightmares, flashbacks, 
intrusive thoughts, and hypervigilance.  He was alert and 
oriented times three.  His mood was euthymic, his affect was 
blunted.  His thought process was organized.  He denied 
delusions, hallucination, and suicidal or homicidal ideations.  
His judgment and insight were intact.  His GAF score was 55, 
which is in the same range as the previous score of 60.  See DSM-
IV.

VA treatment records from August 2007, a little over a month 
after the death of the Veteran's adopted son, show that he was 
suffering from bereavement in addition to his PTSD and 
depression.  A mental status examination performed at that time 
found the Veteran alert and oriented times three.  His mood was 
dysphoric, his affect was tearful.  His thought process was 
organized.  He denied delusions, hallucination, and suicidal or 
homicidal ideations.  His judgment and insight were intact.  His 
GAF score remained 55.  See DSM-IV.

VA treatment records from October 2007 show that the Veteran 
reported he was doing fine and that he had not had any recent 
nightmares or depression.  The Veteran alert and oriented times 
three.  His mood was euthymic, his affect was congruent.  His 
thought process was organized.  He denied delusions, 
hallucination, and suicidal or homicidal ideations.  His judgment 
and insight were intact.  His GAF score was 65.  See DSM- IV.

VA treatment records from April 2008 note nightmares, intrusive 
thoughts, and feelings of estrangement from people.  The Veteran 
alert and oriented times three.  His mood was depressed, his 
affect was blunted.  His thought process was organized.  He 
denied delusions, hallucination, and suicidal or homicidal 
ideations.  His judgment and insight were intact.  His GAF score 
was 55.  See DSM- IV.  VA treatment records from June 2008 noted 
the same symptoms.

VA treatment records from October 2008 note continued nightmares 
but decreased night sweats.  A mental status examination that 
found the Veteran alert and oriented times three; his mood was 
euthymic; his affect was brighter; his thought process were 
organized; he denied suicidal and homicidal ideation, delusions, 
and hallucinations; and his judgment and insight were intact.  
His GAF score was 65.  See DSM- IV.  

VA treatment records from January 2009 reflect difficulty 
sleeping and a prolonged episode of crying.   VA treatment 
records from March 2009 note complaints of increased nerves and 
worrying.  He was appropriately dressed, alert and oriented times 
three.  His mood and affect were anxious.  He had no psychotic 
signs or symptoms and no suicidal or homicidal ideation.  VA 
treatment records from September 2009 note that the Veteran was 
anxious and tense.  He was alert and oriented times three.  His 
mood was anxious, his affect was congruent.  His thought process 
was organized.  He denied delusions, hallucination, and suicidal 
or homicidal ideations.  His judgment and insight were intact.  
His GAF score was 65.  See DSM- IV.  VA treatment records from 
December 2009 note that the Veteran reported having a lot of 
anger.  He was alert and oriented times three.  His mood was 
anxious, his affect was congruent.  His thought process was 
organized.  He denied delusions, hallucination, and suicidal or 
homicidal ideations.  His judgment and insight were intact.  His 
GAF score was 55.  See DSM- IV.  

In December 2009, the Veteran underwent another VA examination.  
He complained of symptoms including mild, near-daily depressed 
mood; nightmares; avoidance of stimuli associated with the 
trauma; feelings of detachment or estrangement from others; 
hypervigilance; intrusive memories; irritability; and difficulty 
concentrating.  The Veteran was clean, neatly groomed, and 
appropriately dressed.  No abnormal psychomotor activity or 
speech was noted.  His speech was spontaneous, clear, and 
coherent.  He was friendly and attentive.  His affect was normal.  
His attention was intact.  He was oriented to person and place, 
but a day off in his orientation to time.  The examiner noted no 
abnormal though processes or content.  The Veteran reported no 
delusions, hallucination, suicidal thoughts, or homicidal 
thoughts.  His memory was normal.  With regard to the Veteran's 
insight, the examiner noted that he partially understood that he 
had a problem.  With regard to judgment, the Veteran understood 
the outcome of behavior.   The Veteran did not exhibit 
inappropriate behavior.  He did not have obsessive or ritualistic 
behavior.  He does not have panic attacks.  His impulse control 
was fair.  He had no episodes of violence.  His sleep was 
impaired, causing him to get only six hours of sleep per night 
and resulting in poor energy.  He was able to maintain minimum 
personal hygiene and had no problems with activities of daily 
living.  The examiner found that the Veteran's PTSD was in 
partial remission.  With regard to the effects of the Veteran's 
PTSD on his occupational and social function, the examiner found 
that the Veteran had mild and transient symptoms that decreased 
his work efficiency and his ability to perform occupational tasks 
only during periods of significant stress, specifically his 
symptom of mild social detachment.  The examiner assigned the 
Veteran a GAF score of 68.  See DSM- IV.  The examiner noted that 
the Veteran attributed his decision to sell his business to 
chronic back pain, not PTSD symptoms.  He has a loving marriage, 
close attachments to his children and grandchildren, and a number 
of friends.

VA treatment records from March 2010 note that the Veteran was 
having difficulties with his daughter due to her relapse with 
cocaine and her subsequent jail sentence.  He was alert and 
oriented times three.  His mood was dysphoric, his affect was 
congruent.  His thought process was organized.  He denied 
delusions, hallucination, and suicidal or homicidal ideations.  
His judgment and insight were intact.  His GAF score was 50, 
which indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  See DSM- IV.  This GAF score, 
however, does not appear to align with the symptoms.  While the 
record notes that the Veteran was so upset with his daughter for 
her relapse that "he wanted to kill her" until his wife calmed 
him down, the mental status examination noted no suicidal or 
homicidal ideation.  Otherwise, his symptoms of dysphoric mood 
and congruent affect appear to be consistent with the earlier 
records in September 2009 and December 2009, which both contained 
higher GAF scores.

The Veteran's symptoms most nearly approximate the criteria for a 
30 percent evaluation.  The record shows complaints of 
nightmares, chronic sleep impairment, and depression.  These 
symptoms did not cause occupational and social impairment with 
reduced reliability and productivity.  With the exception of his 
most recent record, his GAF scores were consistently in the mild 
to moderate range.  Likewise, the record shows that the Veteran's 
judgment and insight were consistently intact; he was oriented to 
person and place with one instance of not being also oriented to 
time when he was off by a day; his speech was normal, his memory 
was normal; he denied delusions, hallucinations, suicidal 
ideations, and homicidal ideations; and he has a strong 
relationship with his family and some close friends.  Thus, the 
rating criteria for a 50 percent evaluation are not satisfied.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  Moreover, both VA 
examiners described the Veteran's symptoms as mild or transient, 
decreasing work efficiency and ability to perform occupational 
tasks only during periods of significant stress, which are the 
criteria for the lower evaluation of 10 percent.  See id.  For 
these reasons, the Board determines that the preponderance of the 
evidence is against of the assignment of an evaluation in excess 
of 30 percent for the Veteran's PTSD.  

Consideration has been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer 
v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue 
of an extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be addressed 
either when raised by the Veteran or reasonably raised by the 
record).

There is no basis for consideration of an extraschedular 
evaluation for the Veteran's service connected low back strain.  
An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required. 38 C.F.R. 
§ 3.321(b)(1); Thun, 22 Vet. App. at 116.  While the Veteran is 
currently unemployed, the record does not indicate that his PTSD 
is implicated in this.  Thus, the schedular evaluation in is not 
inadequate.  An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected disability at 
issue, but the medical evidence reflects that those 
manifestations are not present in this case.  As such, 
extraschedular referral is not in order here.

The Board finds that, at no time during the pendency of this 
claim has the Veteran's PTSD warranted an evaluation in excess of 
30 percent.  See Fenderson, 12 Vet. App. 119.  

Low back disability

In a May 1973 rating decision, the Veteran was service connected 
for lumbosacral strain with an evaluation of 0 percent, effective 
April 3, 1973.  In June 2006, the Veteran filed a claim for an 
increased evaluation.  In a January 2007 rating decision that 
evaluation was increased to 10 percent, effective June 28, 2006.  

Under the general schedule for rating disabilities of the spine, 
a 20 percent evaluation requires that the low back disability is 
characterized by forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 
4.71a, DC 5235-5242.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The Board observes that the United States Court of 
Appeals for Veterans Claims (Court) recently noted that when 
rating spine disabilities, the Board must discuss any additional 
limitation of motion that a Veteran due to pain, weakness, or 
fatigue.  See Cullen v. Shinseki, No. 08-1193, slip op. at 14 
(U.S. Vet. App. Aug. 13, 2010).

Under Diagnostic Code 5243 intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating episodes 
over the past twelve months, or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluation of all other 
disabilities, whichever method results in the higher evaluation.  
The revised criteria provide that a 20 percent rating is 
warranted for incapacitating episodes having a total duration of 
at least two weeks but less than four weeks per year.  A 40 
percent rating requires that the disability be productive of 
incapacitating episodes having a total duration of at least four 
but less than six weeks per year.  Finally, a maximum 60 percent 
rating is available when the condition is manifested by 
incapacitating episodes having a total duration of at least six 
weeks, during the past 12 months.  

In addition, for low back sciatic radiculopathy, under Diagnostic 
Code 8520, a 10 percent evaluation is warranted for mild 
incomplete paralysis of the sciatic nerve; a 20 percent 
evaluation requires moderate incomplete paralysis of the sciatic 
nerve; a 40 percent evaluation requires moderately severe 
incomplete paralysis; a 60 percent evaluation requires severe 
incomplete paralysis with marked muscular atrophy; an 80 percent 
evaluation requires complete paralysis of the sciatic nerve.  
When there is complete paralysis, the foot dangles and drops, no 
active movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  

Private medical records from September 1989 show that the Veteran 
underwent a laminotomy, partial facetectomy (L5-S1), with 
discectomy and decompression of the L5 root for a slipped disc.  

VA treatment records from October 2004 note treatment for chronic 
back pain.  The pain was described as sharp and constant at the 
level of 5 out of 10.  It was aggravated by prolonged sitting, 
standing, and walking and it was alleviated with medication.  His 
range of motion was moderately limited in all planes with pain 
during movements.  He was independent with activities of daily 
living.

In October 2006, the Veteran underwent a VA examination in 
conjunction with this claim.  At that time, he complained of 
almost daily sudden-onset pain, which radiated down his left leg, 
fatigue, stiffness, weakness, spasms, and decreased motion.  His 
range of motion for his thoracolumbar spine was forward flexion 
from zero to 80 degrees, with pain beginning at 50 degrees; his 
extension from zero to 20 degrees, with pain beginning at 20 
degrees; his lateral flexion from zero to 20 degrees bilaterally, 
with pain beginning at 20 degrees; and his lateral rotation from 
zero to 20 degrees bilaterally, with pain beginning at 20 
degrees.  There was objective evidence of pain on active range of 
motion, but no additional limitation of motion.  There were no 
abnormal spinal curvatures and no ankylosis of the thoracolumbar 
spine.  There was no atrophy, guarding, tenderness, or weakness.  
There was objective evidence of spasm on the right side.  His 
gait was normal.  He was unable to walk more than a few yards.  
He wore a brace.  There were no flare-ups of spinal conditions.  
There was no history of bowel symptoms, leg or foot weakness, 
falls, dizziness, or visual dysfunction.  There was a history of 
erectile dysfunction, numbness, unsteadiness, parathesias, and 
nocturia (four voids per night), but no other bladder symptoms.  
This disability had a severe effect on recreation, travelling, 
and exercise; a moderate effect on chores; a mild effect on 
dressing; and no effect on feeding, bathing, toileting, and 
grooming.  The examiner noted that the Veteran had sold his 
fishing business in August 2006.  

VA treatment records from October 2008 noted complaints of 
chronic back pain rated at 3 out of 10.  VA treatment records 
from September 2009 note that the Veteran felt his back pain was 
getting worse.

VA treatment records from October 2009 show a diagnosis of 
chronic low back and neck pain with recent onset numbness and 
tingling in the left upper extremity.  The Veteran stated that he 
developed pain in the low back after standing more than ten 
minutes.  He was still able to do yard work and walk community 
distances.  His range of motion for the lumbar spine was found to 
be within normal limits.

In December 2009, the Veteran underwent another VA examination.  
At that time, he complained of near-constant moderate pain with 
radiation down the left leg.  He had a history of stiffness, 
weakness, pain, spasms, and decreased motion.  His range of 
motion for his thoracolumbar spine was forward flexion from zero 
to 75 degrees, with pain beginning at 55 degrees; his extension 
from zero to 25 degrees, with pain beginning at 20 degrees; his 
lateral flexion from zero to 30 degrees bilaterally, with pain 
beginning at 25 degrees; and his lateral rotation from zero to 30 
degrees bilaterally, with pain beginning at 25 degrees.  There 
was objective evidence of pain on active range of motion, but no 
additional limitation of motion after three repetitions.  There 
were no abnormal spinal curvatures and no ankylosis of the 
thoracolumbar spine.  His gait was normal.  He was able to walk a 
quarter-mile.  He did not use any device or aids to ambulate.  
There was not incapacitating episodes of spine disease.  
Lasegue's sign was negative.  There was no history of bladder or 
bowel symptoms, erectile dysfunction, numbness, parathesias, leg 
or foot weakness, falls, unsteadiness, or fatigue.  This 
disability had significant effects on his usual occupation as a 
fisherman.  This disability prevents him from playing sports and 
has a severe effect on his ability to do chores, shop, and 
exercise.  This disability also has a moderate effect on 
recreation, travelling, feeding, bathing, dressing, toileting, 
and grooming.

In his June 2010 statement, the Veteran complained of daily pain 
and stated that he was unable to stand or sit for more than 10 
minutes at a time due to pain.

When considering the Veteran's limitation of flexion due to pain, 
the Board finds that his flexion is limited to 50 to 55 degrees, 
which equates to a 20 rating under the general schedule for 
rating spine disabilities.  Cullen; see also DeLuca.  However, 
even when pain is considered, given the range of motion findings, 
the Board finds that the preponderance of the evidence is against 
entitlement to a higher rating because he does not have 
limitation of flexion to 30 degrees.

Further, given the lay and medical evidence consistently showing 
that the Veteran has left lower extremity radiculopathy, the 
Board finds that the evidence supports entitlement to a separate 
10 percent evaluations, and no more, under Diagnostic Code 8520, 
for disability comparable to mild incomplete paralysis of the 
sciatic nerve of his left lower extremity.

Consideration has also been given regarding whether an extra-
schedular evaluation is warranted.  See 38 C.F.R. § 3.321(b)(1); 
Barringer, 22 Vet. App. 243-44.  There Board finds that there is 
no basis for consideration of an extraschedular evaluation for 
the Veteran's service connected low back disability.  An extra-
schedular evaluation is for consideration where a service-
connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.  In this case, the 
schedular evaluation in is not inadequate.  An evaluation in 
excess of that assigned is provided for certain manifestations of 
the service-connected disability at issue, but the medical 
evidence reflects that those manifestations are not present in 
this case.  As such, extraschedular referral is not in order 
here.

The Board finds that, at no time during the pendency of this 
appeal have the manifestations of the Veteran's low back 
disability warranted evaluations in excess of 20 and 10 percent 
disabling, respectively.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).


ORDER

Entitlement to an initial evaluation in excess of 30 percent for 
PTSD is denied.

Subject to the law and regulations governing payment of monetary 
benefits, a 20 percent rating for low back disability is granted.

Subject to the law and regulations governing payment of monetary 
benefits, a separate 10 percent rating for mild incomplete 
paralysis of the sciatic nerve of the left lower extremity, is 
granted.


REMAND

In light of the favorable action taken by the Board in increasing 
the Veteran's low back disability to 20 percent and awarding a 
separate 10 percent rating for left lower extremity 
radiculopathy, the Veteran's combined disability increased from 
40 to 50 percent.  Therefore, the minimum percentage requirements 
for a TDIU set forth in 38 C.F.R. § 4.16(a) (2009) are not met.

Here, however, the Veteran contends that he is unable to work due 
to his low back disability, and the December 2009 VA psychiatric 
and spine examiners offered support for this assertion.  
Moreover, even when the percentage requirements of 38 C.F.R. 
§ 4.16(a) are not met, a TDIU may be granted on an extraschedular 
basis in exceptional cases when the Veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disability.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, 
citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 
(1995), held that the Board cannot award a TDIU under 38 C.F.R. 
§ 4.16(b) in the first instance because that regulation requires 
that the RO first submit the claim to the Director of the 
Compensation and Pension Service for extraschedular 
consideration.  In this case, the RO did not submit the Veteran's 
TDIU claim to the Director of Compensation and Pension for 
extraschedular consideration.  As such, this matter must be 
remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
an appropriate VA examination.  The claims 
folder should be made available to and 
reviewed by the examiner.  All appropriate 
tests and studies should be conducted.  
Thereafter, the examiner should opine as 
to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that his 
service-connected disabilities, and in 
particular, his low back disability, 
either alone or in the aggregate, render 
him unable to secure or follow a 
substantially gainful occupation.  A 
complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.  

2.  Then the RO should forward the case to 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, for consideration of the 
assignment of an award of a TDIU on an 
extra-schedular rating basis. 

3.  Then the RO must readjudicate the 
appeal.  If any benefit sought remains 
denied, the RO should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


